Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claim 1 is amended. Claims 2-4, 6, 8-10 are canceled. Claim 7 is withdrawn. 
Claims 1, 5, 11-21 are under consideration.

Claim Rejections - 35 USC § 112 
2. (previous rejection, withdrawn) Claims 1, 5, 6, 11-21 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AJA 35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: applicants have amended claim 1.
In view of applicant’s amendments, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
3. (previous rejection, withdrawn) Claims 1-5, 11-20 were rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al. (US 20100166787; previously cited) in view of Gupta et al. (US 20080089909; previously cited).
Applicant contends: claim 1 has been amended; the invention is based on the unexpected finding that vaccination with a first multivalent plasmid and boosting with a recombinant peptide 
In view of applicant’s amendments, the rejection is withdrawn.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. (previous rejection, withdrawn as to claims 6, 21 in view of the cancelation of claims 6, 21; new, necessitated by amendment as to claims 1-5, 11-21) Claims 1-5, 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al. (US 20100166787; previously cited) in view of Gupta et al. (US 20080089909; previously cited) and further in view of Lusso et al. (US20150313990; previously cited).
See claims 1-5, 11-21 as submitted 12/21/2021.
Applicant contends: similarly as above; recombinant protein delivered after DNA prime was able to significantly improve the induction of clade A, B, C and D neutralizing antibody titers, an effect that could not have been predicted based on the instantly used references; recombinant protein boost enhanced titers by half a log; multi-clade DNA prime is capable of generating improved neutralization breadth with lower titer; the magnitude is enhanced by addition of protein boost; the regimen yielded superior results; one of skill in the art would not have been able to predict improvement.
Applicant’s arguments are considered but found unpersuasive.
See the rejection in the previous Office Action as to Weiner et al. in view of Gupta et al. and further in view of Lusso et al. 
It is noted as previously indicated that as to amended claim 1, Wiener et al. already teaches or suggests use of plasmid and plasmid products, including Gag4Y, or expression cassette encoding for a consensus sequence of the gag protein of HIV clades A, B, C, D [0270]. Further, as to Lusso et al., Lusso et al. already teaches or suggests use of consensus subtype B gp120 [0018, 0019].

				Response to Arguments
Turning to applicant’s arguments, first, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
To reiterate as indicated previously, one of ordinary skill in the art would have been motivated and had a reasonable expectation of success in arriving at the claimed invention in view of Weiner et al. in view of Gupta et al. and further in view of Lusso et al. (See also MPEP § 2143.02, part II (requiring only “at least some degree of predictability,” not complete confidence in a desired outcome). Weiner et al. already teaches inducing anti-HIV immune responses [0012], as well as use of plasmids as well as expression cassette encoding for a consensus sequence of the gag protein of HIV clades A, B, C, and D [0270]; vaccines including: wherein in some embodiments the immunogen is DNA vaccine; or a combination selected from the groups consisting of: one or more DNA vaccines, ... one or more protein subunit vaccines [0167]. Gupta et al. already teaches: The consensus sequences of the present invention are particularly advantageous because they are based on the antigen sequences of a large number of different HIV-1 Clade A strains, and also because they are based on the sequences of antigens from recently isolated HIV-1 Clade A strains. Accordingly, the consensus sequences of the present invention have superior biological relevance as compared to previously generated HIV-1 Clade A consensus sequences [0011]; as well as teaching and suggesting a variety of prime-boost regimens, especially DNA prime- Adenovirus boost regimens. In these methods, one or more priming immunizations are followed by one or more boosting immunizations. The actual immunogenic composition can be the same or different for each immunization and the type of immunogenic composition (e.g., containing protein or expression vector), the route, and formulation of the immunogens can also be varied [0100]. Further, Lusso et al. already teaches or suggests use of consensus subtype B gp120 [0018, 0019](See also MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness: I. EXEMPLARY RATIONALES: Examples of rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention).
One of ordinary skill in the art would have been motivated to administer the first and second vaccines as taught by Weiner et al. with the method as taught by Gupta et al. Gupta et al. teaches a method of inducing immune response against HIV-1 comprising a prime-boost method of administering immunogenic compositions comprising administering nucleic acid (or plasmid) encoding HIV-1 consensus Clade (or subtype) A antigen and a second vaccine comprising protein (or antigenic peptide) of HIV-1 consensus Clade (or subtype) A antigen, as well as the benefit of using or including other HIV immunogens as part of a multivalent or cocktail combination composition, and regimens thereof. Weiner et al., which also teaches a method of inducing immune response against HIV-1, teaches such compositions (nucleic acid (or plasmid) encoding HIV-1 consensus Clade (or subtype) A antigen (as well as others including subtype B, C, and D) and protein encoding HIV-1 consensus Clade (or subtype) A antigen (as well as others such as subtype B (elected embodiment), C, and D). One of ordinary skill in the art would have been motivated to use the first and second vaccine compositions of Weiner et al. in the method of Gupta et al. since Gupta et al. teaches the added advantage and benefits of using or including other HIV immunogens (in addition to HIV-1 consensus Clade (or subtype) A antigen (nucleic acid and protein)) as part of a multivalent or cocktail combination composition and regimens of administration thereof (including DNA prime and protein boost)(See MPEP 2144.06: SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE; see also MPEP 2144.06:1. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)). Further, one of ordinary skill in the art would have been motivated to use the antigen as taught by Lusso et al. in the method as taught by Weiner et al. in view of Gupta et al. Weiner et al. in view of Gupta et al. teach methods of inducing immune response against HIV-1 comprising use of HIV-1 consensus subtype B antigen, and Lusso et al., which also teaches methods of inducing immune response against HIV-1 and consensus antigen, teaches such a consensus subtype B antigen (See MPEP 2144.06: SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE).
Further, to reiterate, in response to applicant's argument that first multivalent plasmid vaccine and boosting with a second single clade peptide vaccine resulted in four times more IFN-y+-secreting CD8+ T-cells than IFN- Y+-secreting CD4+ T-cells and higher IL-2+ -secreting CD4+ and CD8+ T-cells, higher antibody titers, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Further, to reiterate, applicant has not appeared to demonstrate that such results are beyond additive and, for example, synergistic. As indicated above and previously, Gupta et al. already teaches or suggests that: immunization schedules include prime-boost regimens, especially DNA prime- adenovirus boost regimens; the immunogenic compositions can be the same or different for each immunization and the type of immunogenic composition, the route, and formulation of the immunogens can also be varied; it should be readily apparent to one of skill in the art that there are several permutations that are encompassed using the DNA, bacterial and viral expression vectors of the invention to provide priming and boosting regimens [0100].
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
5. No claims are allowed.
6. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648